OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the practice of law in the Second Department in February, 1937. In 1971 he was retained to settle an estate and he in fact performed all the *171necessary work other than filing the New York State estate tax returns. He failed to wind up the estate despite numerous inquiries by his client and the Committee on Grievances.
We directed a reference in this matter and at the hearing the respondent admitted the charge of neglect preferred against him. The Referee found the charges against the respondent to be established, and we confirm that finding.
In considering the sanction to be imposed, we note in mitigation the respondent’s personal problems; that the beneficiaries of the estate were not prejudiced; that the respondent has agreed to pay any penalties assessed against the estate for late filing; and, most importantly, that there was no venality, dishonesty, or misappropriation involved. We have therefore imposed the sanction of censure (Matter of Walsh, 61 AD2d 720).
Evans, J. P., Lane, Markewich, Sandler and Sullivan, JJ., concur.
Respondent censured.